—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered October 28, 1997, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed..
The defendant’s contention that he was deprived of due process when the Supreme Court gave a “recent and exclusive possession” charge, but did not define “recent” or “exclusive”, was waived by virtue of the defense counsel’s explicit approval of the charge during the charge conference (see, People v Bur-*245nice, 112 AD2d 642, 643). In any event, the contention is entirely without merit. The Supreme Court, in charging the jury, frequently reiterated the principle that the defendant had no burden to prove or disprove anything, and instructed the jury that although it was permitted to infer that a person who uses a vehicle without the owner’s consent knows that he does not have the owner’s consent, the burden of proof remained on the People (see, People v Getch, 50 NY2d 456, 465-466; People v Robinson, 36 NY2d 224, 228). S. Miller, J. P., Sullivan, Krausman and H. Miller, JJ., concur.